Case: 17-40913      Document: 00514468822         Page: 1    Date Filed: 05/11/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                    No. 17-40913                                FILED
                                  Summary Calendar                          May 11, 2018
                                                                           Lyle W. Cayce
                                                                                Clerk

MICHAEL L. MARK,

                                                 Plaintiff−Appellant,

versus

LEE ANN SPEARS; KEVIN WHEAT; BALDEN POLK; VICKIE BARROW;
JONATHAN CLARK; GINA BENTLEY; JENNIFER SMITH;
BILLY HORTON; LANETTE LINTHICUM,

                                                 Defendants−Appellees.



                   Appeal from the United States District Court
                        for the Eastern District of Texas
                                No. 6:16-CV-1123




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Michael Mark, Texas prisoner #1064829, appeals the dismissal without
prejudice of his 42 U.S.C. § 1983 complaint for failure to obey an order and

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-40913     Document: 00514468822      Page: 2   Date Filed: 05/11/2018


                                   No. 17-40913

want of prosecution. In his sole issue on appeal, Mark challenges the severance
and partial transfer ordered by the magistrate judge. He also moves for the
recusal of the magistrate judge.

      Although we apply a less stringent standard to parties proceeding pro se
than to those represented by counsel, and though we liberally construe the
briefs of pro se litigants, parties proceeding pro se must still brief the issues
and reasonably comply with Federal Rule of Appellate Procedure 28. Grant v.
Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Because Mark has not challenged
the district court’s conclusion that his complaint should be dismissed for failure
to obey an order and want of prosecution, he has abandoned the only cognizable
issue before this court. See Yohey v. Collins, 985 F.2d 222, 224−25 (5th Cir.
1993); Brinkmann v. Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th
Cir. 1987).

      In light of Mark’s abandonment of his claim, the dismissal without preju-
dice is AFFIRMED, and the motion to recuse is DENIED.




                                        2